Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-9, 11-12, 14-19 and 21-22 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form an implantable optrode by depositing and patterning a resist layer on a substrate, depositing a metal layer over the substrate and removing the resist so as to form at least one electrode and at least one contact pad, depositing a first fluoropolymer cladding layer over the substrate such that a first face of the cladding layer faces the substrate layer, treating the opposite face of the cladding layer with a fluoropolymer etchant, depositing a core material on the first face of the cladding material, encapsulating the core material with a second cladding material with a portion that faces the substrate, machining one or more microfluidic channels in the optrode and mounting the face of the second cladding layer opposite the substrate to a backing film such that a portion of the metal layer is exposed to the external environment  through the substrate layer after mounting to the backing film.

Pertinent Prior Art
The most pertinent prior art (WO2012/135511, by the same inventor) generally teaches an implantable optrode device. However, the prior art fails to teach wherein the optrode device has microfluidic channels machined therein, the use of fluoropolymers and fluoropolymer etchants and etching the regions of the implant as claimed.
Another prior art (WO2003/025644) teaches that it is known to modify waveguides with fluoropolymer etchants but is otherwise largely unrelated to the issues resolved by the current invention.
Another prior art (USPGPub 2008/0031584) teaches the general steps of “dicing” semiconductors but is otherwise largely unrelated to the issues resolved by the current invention.
Another prior art (USPGPub 2011/0112591) teaches cladding layers of optrodes are known to comprise materials used in the current invention but the prior art is largely unrelated to the problems solved by the current invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717